Title: Notes of a Conversation with George Hammond, 12 December 1792
From: Jefferson, Thomas
To: 


Dec. 12. I made the communication to Mr. Hammond. He said the attendance of Govr. Simcoe was a circumstance only mentioned by him, but not desired: that he would decline it without difficulty; declared it to be their most ardent wish that peace should take place, for their fur trade was entirely interrupted; and he urged as decisive proofs of the sincerity of their wish, 1. that they had kept the late Indian council together 6. weeks at a very great expence, waiting for the 6. nations. 2. that the Indians at that council were so perfectly satisfied of their desire that they should make peace, that they had not so much as mentioned in council the applying to the British for any supplies.—I immediately communicated this to the Presidt.
